Name: COMMISSION REGULATION (EC) No 232/95 of 3 February 1995 determining the extent to which applications lodged in January 1995 for import licences for fresh, chilled or frozen beef under the import arrangements provided for in the Agreements concluded by the Community with Bulgaria and Romania can be accepted
 Type: Regulation
 Subject Matter: Europe;  trade policy;  tariff policy;  European construction;  animal product
 Date Published: nan

 4. 2. 95 Official Journal of the European Communities No L 27/11 COMMISSION REGULATION (EC) No 232/95 of 3 February 1995 determining the extent to which applications lodged in January 1995 for import licences for fresh, chilled or frozen beef under the import arrangements provided for in the Agreements concluded by the Community with Bulgaria and Romania can be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1389/94 (x), as amended by Regulation (EC) No 1850/94 (2), laying down detailed rules for the period 1 July 1994 to 30 June 1995 for the application of the import arrangements for fresh, chilled or frozen beef provided for in the Agreements on trade between the Community and Bulgaria and Romania, and in particular Article 3 (4) thereof, Whereas Article 1 ( 1 ) of Regulation (EC) No 1389/94 fixes the quantity of fresh, chilled and frozen beef origina ­ ting in Bulgaria and Romania which may be imported under special conditions in respect of the period 1 July 1994 to 30 June 1995 ; whereas the quantities covered by import licence applications are such that import licences may be granted for the full quantities applied for, HAS ADOPTED THIS REGULATION : Article 1 Import licences shall be granted for the full quantities covered by applications submitted for the period 3 to 13 January 1995 under the import arrangements referred to in Regulation (EC) No 1389/94. Article 2 This Regulation shall enter into force on 6 February 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 February 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 152, 18 . 6 . 1994, p. 16 . 0 OJ No L 192, 28 . 7 . 1994, p . 24.